DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims
	Claims 1-30 are pending and are examined in this Office Action.

Information Disclosure Statement
The listing of references in the specification on pages 35-6 is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Interpretation
	The claims refer to “a representative sample of seed” of the claimed carrot variety.  The Examiner interprets this to mean that the deposited seeds are representative of both the genotype and the phenotype of the claimed variety.  The seeds could be used to provide a molecular profile to define the genotype of the variety and they could be used to grow side-by-side with other carrots as a reference to compare the traits.
	With regard to claim 1, the claim includes a “plant part” of variety NUN 89734 CAC, and the specification states that a plant part can be an embryo or a cell (Spec 7).  The specification also defines an embryo of NUN 89734 CAC to be “an F1 hybrid embryo as present in a seed of carrot variety NUN 89734 CAC” (Spec 7).  Therefore, claim 1 is interpreted to exclude any plant parts that are from the next generation beyond the F1 such that the chromosomes have gone through meiosis. 

Specification
The abstract of the disclosure is objected to because it is too short and not sufficiently descriptive. The abstract should be between 50-150 words in length and should mention the comparison to the carrot variety “Purple Snax”.  Correction is requested.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: there are multiple places where there is a blank line instead of an accession number.
In addition, in Table 1 the entry for “Type” is “Color”, and this is not a “Type” of carrot (Spec 38).  This appears to be a typographical and/or editorial issue. 
Appropriate correction is requested.

Claim Objections
Claims 1, 2, 8, 10, 12-16, 19, and 28-30 are objected to because of the following informalities:  
Claims 1, 8, 10 12-16, 19, 28, and 30 are objected to because each of these claims includes a blank line where there should be an accession number.  
Claim 2 is objected to because it uses the indefinite article “A” when referring to the parent claim.  Applicant is advised to replace “A” with - - The - - .
Claim 14 is objected to because it is missing an article in the second line.  Applicant is advised to replace “at least one carrot plant” with - - at least one of the carrot plants being crossed - - .
Claim 29 is objected to because “said nucleic acid” in line two should be plural - - said nucleic acids - -  in order for there to be proper antecedent basis.
Appropriate correction is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Indefiniteness
Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  All dependent claims are included in these rejections unless they overcome the deficiencies of the parent claim.
The claims are directed to plants, seeds, and plant parts of variety NUN 89734 CAC and to methods of using said variety and products derived from said variety. “NUN 89734 CAC has no art accepted meaning, and Applicant has not, yet, perfected the biological deposit of seeds.  Without the seeds being available to provide the metes and bounds of the variety (i.e. genotyping or growing side-by-side for quantitative trait comparison) one of skill in the art would be unable to determine if a given carrot is infringing.
In addition the claims are indefinite because claim 1 recites:

    PNG
    media_image1.png
    31
    582
    media_image1.png
    Greyscale

This construction renders the claim inclusive of “a part thereof” of a “plant part”, and it is unclear what would be considered to be a part of a part.  The specification defines “Plant part” to be inclusive of any intact cell (Spec 7). Does this mean that “a part thereof” is smaller than a cell?  Does the claim include extracted compounds that are contained within a cell of the variety?  The metes and bounds are not clear.
Claims 5, 8, 12, 15, 16, 18, and 27 are indefinite because the paragraph containing the definition of “all of the physiological and morphological characteristics” makes it unclear what the metes and bounds of the claims are.  Each of these claims include a recitation of “all of the physiological and morphological characteristics”.  The Applicant provides the following definition:

    PNG
    media_image2.png
    262
    584
    media_image2.png
    Greyscale

(Spec 9).  
There are several issues with this definition.  First, the definition includes “preferably” and “e.g.” within the definition itself.  If the definition ended with a period after “environmental conditions” in line three, then it could be understood that “preferably” is an optional feature and that the example is just one example.  However, these are included in the same sentence, and thus they render the definition, itself, indefinite.  See MPEP 2173.05 (c) and (d).
Second, the last sentence of the definition paragraph, beginning with “In one aspect”, allows for one, two, or three characteristics to differ from the reference plant, or, alternatively, is referring only to the characteristics in Tables 1 and 2.  In either case, these are broader than ALL of the characteristics.  Because this is included in the “DEFINITIONS” section of the specification (Spec pp 6-10) and is included in the same paragraph as the definition of “all the physiological and morphological characteristics”, this suggests that it is an example that falls within the scope of the definition.  Therefore it is unclear what is meant by “all” the physiological and morphological characteristics.  Does this mean all except for one, two, or three that differ?  Does this mean only the characteristics included in the tables?  Or does this require ALL the physiological and morphological characteristics of the variety?  The definition in the specification causes multiple possible meanings for the word “all”: every single one, all but one, all but two, all but three, almost all, nearly all, all that are listed in the table, almost all that are listed in the table, etc.
	Claim 5, in particular, is indefinite because it includes a “part thereof” that has all of the physiological and morphological characteristics of carrot variety NUN 89734 CAC.  It is unclear how a plant “part” can have ALL of the characteristics of a variety because the characteristics are directed to the plant as a whole.  For example, if the plant “part” is a root cell, then how can it have characteristics associated with height and blades, etc.
Claim 9 recites the limitation "the plant of carrot variety NUN 89734 CAC" in line two.  There is insufficient antecedent basis for this limitation in the claim because the claim is directed to making a plant of the variety, by using the variety, therefore, it effectively depends from itself.

Inadequate Written Description
Claims 1-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. All dependent claims are included in these rejections unless they overcome the deficiencies of the parent claim.
The claims are directed to plants, seeds, and plant parts of variety NUN 89734 CAC and to methods of using said variety and products derived from said variety. As discussed, above, Applicant has not, yet, perfected the biological deposit of seeds.  Without the seeds being available to provide the metes and bounds of the variety (i.e. genotyping or growing side-by-side for quantitative trait comparison) one of skill in the art would be unable to determine if a given carrot is infringing. 
See Vas-Cath Inc. v. Mahurkar 1991 (CA FC) 19 USPQ2d 1111, 1115, which teaches that the purpose of the written description is for the purpose of warning an innocent purchaser, or other person using a machine, of his infringement of the patent; and at the same time, of taking from the inventor the means of practicing upon the credulity or the fears of other persons, by pretending that his invention is more than what it really is, or different from its ostensible objects, that the patentee is required to distinguish his invention in his specification.  In this case, there is no way that a practitioner would be able to determine if any particular carrot plant is infringing the instant claims, and therefore, the public has not been put on notice with a sufficient description of the claimed invention.
With regard to claim 15, specifically, the claim is directed to a genus of plants having one characteristic that is different when compared with the plant of claim 1.  This genus of plants is as large as the number of physiological and morphological characteristics that can be determined for any given carrot variety multiplied by all the different choices for each of those characteristics.  Applicant has not described even one species that falls within this genus.  Applicant has only described carrots of variety NUN 89734 CAC and reference plants which differ by more than one characteristic.  With zero species reduced to practice, Applicant has not provided a representative number of species that fall within the broad genus being claimed.  It is noted that the indefiniteness around the definition in the specification for “all the physiological and morphological characteristics” (see indefiniteness rejection, above) renders any claim with this phrase to have the same written description issue.  
It is understood that the physiological and morphological characteristics are a function of the underlying genetics in the plants.  The only description for genomic DNA that will confer these characteristics to a carrot plant is the genomic DNA contained in the deposited seeds for variety NUN 89734 CAC.  No other carrot plant has been described that has all of the characteristics or all but one, two, or three of the characteristics of variety NUN 89734 CAC. Given that there are zero non- NUN 89734 CAC plants that fall within this genus that have been reduced to practice, Applicant has not provided a representative number of species that fall within the indefinite genus being claimed.

Lack of Enablement
Claims 1-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  All dependent claims are included in these rejections unless they overcome the deficiencies of the parent claim.
The claims are directed to seeds and plants and plant parts of carrot variety NUN 89734 CAC or plants and plant parts derived from said variety, and methods that utilize said variety.  Since the plant is essential to the claimed invention it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  If the plant is not so obtainable or available, the requirements of 35 USC § 112 may be satisfied by a deposit of the seeds.  A deposit of 625 seeds of the variety is considered sufficient to ensure public availability.  The specification does not disclose a repeatable process to obtain the plant.  It is noted that Applicant states that a deposit of seeds has been made and accepted under the Budapest Treaty (see pages 36-7 of the specification) but no accession number is included, therefore, one of skill in the art would not know how to access these seeds.
(a)	If a deposit is made under the terms of the Budapest Treaty, then a statement, affidavit or declaration by Applicants, or a statement by an attorney of record over his or her signature and registration number, or someone empowered to make such a statement, stating that the instant invention will be irrevocably and without restriction released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.
	(b)	If a deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801-1.809 and MPEP 2402-2411.05, Applicant may provide assurance of compliance by statement, affidavit or declaration, or by someone empowered to make the same, or by a statement by an attorney of record over his or her signature and registration number showing that:
	(i)	during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
	(ii)	all restrictions upon availability to the public will be irrevocably removed upon granting of the patent in accordance with 37 CFR § 1.808(a)(2);
	(iii)	the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer;
(iv)     a test of the viability of the biological material at the time of deposit (see 37 CFR § 1.807); and,
	 (v)	the deposit will be replaced if it should ever become inviable. 

	Claims 16-18, specifically, have enablement issues, because the plant of carrot variety NUN 89734 CAC is a hybrid plant developed from crossing proprietary male and female inbred lines to produce hybrid F1 seeds (Spec 36). It is known in the art that a successful backcross program requires a inbred line for a recurrent parent; see, for example “General Considerations” lesson on backcrossing from Plant & Soil Sciences (Advanced Backcross Breeding (2022) downloaded from https://passel2.unl.edu/view/lesson/a5fael5430a3/4  on Sept. 6, 2022). For this reason, one cannot introduce a single locus conversion into hybrid variety NUN 89734 CAC by outcrossing and backcrossing because when a plant of variety NUN 89734 CAC produces gametes (ovules or pollen) it goes through mieosis which will result in haploid gametes that have one copy of each chromosome each of which will be a mosaic of DNA combining chromosomal DNA from the female and male parent plants.  Therefore, each round of pollination will only shuffle the genomic DNA further and will not result in plants sharing the genetics of variety NUN 89734 CAC.  Therefore, it is not possible to arrive at a plant with all of the characteristics of NUN 89734 CAC other than a single locus conversion using the back-crossing method recited in claim 16.
In addition, claim 19 has a scope of enablement issue because it does not include the required method step of making a haploid plant first prior to doubling the chromosomes.  See paragraph 0146 of the instant specification (Spec 32), where it is clear that doubled haploid cells are made from haploid cells.  See, for example, Kielkowska et al (In Vitro Cell. Dev. Biol. (2014) Vol. 50; pp. 376-383) who teach methods for producing doubled haploid carrot plants (Kielkowska 381).  Therefore, claim 19 is missing the method step of producing haploid cells prior to doubling the chromosomes to arrive at a doubled haploid.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to product of nature without significantly more. The claim(s) recite(s) a plant, plant part, or seed of variety NUN 89734 CAC, or a part thereof. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional structural or chemical features to distinguish a naturally occuring plant compound/extract from one that is encompassed by the current claim.  As discussed in the indefiniteness rejection, above, it is unclear what is encompassed by a part of a plant part.  Because a “plant part” can be a single plant cell or plant protoplast according to the definition in the specification, then “a part thereof” of the cell or protoplast is smaller than a cell.  This renders the claim inclusive of compounds/extracts that are contained within a plant cell, such as -carotene.  There is nothing in the claims to distinguish such a compound extracted from the instant variety compared with the same compound from a wild plant.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stolarczyk et al (Chronica Horticulturae (2011) Vol. 51. pp. 13-18).
As discussed, above, in the rejection under 35 USC 101, the claim encompasses a part of a plant part, and this is interpreted to include chemicals extracted from the plant cells.  Stolarczyk teach that wild carrots have anothcyanins, carotenoids, carotene, and xanthophyll, to name a few (Solarczyk 13), therefore a part of a plant part from variety NUN 89734 CAC is anticipated by parts of cells of ancient, naturally occurring carrot plants.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 8, 15, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Algarra et al. (J. of Food Composition and Analysis (2014) Vol. 33; pp. 71-76) taken with the evidence of US Patent No. 9,012,724.
Claims 5 and 15 are directed to a carrot plant or part thereof having “all of the physiological and morphological characteristics” of variety NUN 89734 or else all but one of the characteristics, and, as discussed above in the indefiniteness rejection, it is unclear what this means.  It is possible this means there could be 1, 2, or 3 differences in characteristics compared with the traits in the Table.  	Similarly, claim 8 is directed to a carrot plant produced by regenerating a plant from tissue culture which can cause somaclonal variations that will change characteristics of the plant, and due to the indefiniteness of “all of the physiological and morphological characteristics” of variety NUN 89734, it is not clear that plants having 1, 2, or 3 differences would be excluded.  Claim 18 is directed to a carrot plant produced by introducing a locus conversion which will also alter the underlying genetics and characteristics of the plant.  
Because the Examiner does not have the ability to grow the prior art carrots and the claimed carrots side-by-side for comparison, it is not possible to determine if there are differences between the prior art carrots and the genus of carrots encompassed by claims 5, 8, 15, and 18.  Without knowing the nature and magnitude of any differences, it is also not possible to analyze the obviousness of such differences.  Because the genus of carrot plants encompassed by the current claims can have as many as three differences, the burden shifts to the Applicant to show that there are MORE than three differences and that the differences are non-obvious.
Agarra teaches Purple Haze carrots (see abstract). The ‘724 patent includes details about the physiological and morphological characteristics of Purple Haze carrots (‘724, cols 22-3, Table 1).  Purple Haze carrots and NUN 89734 CAC carrots share most of the same characteristics: semi-erect habit, single attachment at the top, medium green blads, absence of petiole anthocyanin, absence of petiole pubescence, no root exposed above ground, level collar, rounded shoulder, pointed base, many secondary root scars, prominent secondary root scars, prominent halo, prominent zoning, and purple colored roots.  The only differences were in root shape/smoothness and blade division. The other differences were in numeric traits and these cannot be relied upon unless the plants have been grown side-by-side and are shown to have a statistically significant difference.
Because the identity of the proprietary male and female parent plants that are crossed to produce the instant carrot and the unavailable information for the parentage of Purple Haze carrots, the Examiner is not able to rely on differences in genetics to differentiate carrots encompassed by claims 8 and 18 from Purple Haze carrots.  Claims 5 and 15 do not require any particular genetic background.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 5, 8, 15, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 9,012,724. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is directed to a hybrid carrot variety produced by crossing male and female proprietary inbred lines of Nunhems (Spec 36) and the ‘724 patent is directed to a hybrid carrot variety produced by crossing male and female proprietary inbred lines of Nunhems (‘724 col 21).  In both instances the identity of the prioprietary inbred lines has not been disclosed, therefore, the Examiner is unable to determine if they are the same or are closely related genetically.  For this reason, the underlying genetics cannot be relied upon for distinguishing between the carrots encompassed by the ‘724 claims and the instant claims.
Furthermore, the traits of both carrot varieties are very similar: both have a single top attachment, medium green blades, absence of petiole anthocyanin, absence of petiole pubescence, no root exposed above the ground, level collar, rounded shoulder, pointed base, many secondary root scars, prominent secondary root scars, prominent halo, prominent zoning, and purple colored roots (Spec pp 38-9 and ‘724 cols 22-3).
The instant claims 5 and 15 are directed to a carrot plant or part thereof having “all of the physiological and morphological characteristics” of variety NUN 89734 or else all but one of the characteristics, and, as discussed above in the indefiniteness rejection, it is unclear what this means.  It is possible this means there could be 1, 2, or 3 differences in characteristics compared with the traits in the Table.  
The only differences the Examiner found were shape and surface of root and blade division (Spec pp 38-9 and ‘724 cols 22-3).  The other differences were in numeric traits and these cannot be relied upon unless the plants have been grown side-by-side and are shown to have a statistically significant difference.
	Similarly, claim 8 is directed to a carrot plant produced by regenerating a plant from tissue culture which can cause somaclonal variations that will change characteristics of the plant, and due to the indefiniteness of “all of the physiological and morphological characteristics” of variety NUN 89734, it is not clear that plants having a difference in blade division and root shape/surface would be excluded.  Claim 18 is directed to a carrot plant produced by introducing a locus conversion which will also alter the underlying genetics and characteristics of the plant.  
Summary
	No claim is allowed.
Examiner’s Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHY KINGDON WORLEY whose telephone number is (571)272-8784. The examiner can normally be reached M-F 9:00 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo "Joe" Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHY KINGDON WORLEY
Primary Examiner
Art Unit 1662



/CATHY KINGDON WORLEY/             Primary Examiner, Art Unit 1662                                                                                                                                                                                           



Request for Information under 37 CFR § 1.105


Applicant and the assignee of this application are required under 37 CFR § 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.

This request is being made for the following reasons:
Applicant is claiming a seed or plant of plant variety NUN 89734 CAC which is produced by crossing a male and female proprietary inbred line of Nunhems to produce hybrid (F1) seeds, but the instant specification is silent about what starting materials and methods were used to produce the male and female inbred lines.  The requested information is required to make a meaningful and complete search of the prior art.

In response to this requirement, if known, please provide answers to each of the following interrogatories eliciting factual information:

Please supply the breeding methodology and history regarding the development of the instant parent inbred varieties.
a) Such information should include all of the public or commercial designations/denominations used for the male inbred parent and the female inbred parent.  
b) Information pertaining to the public availability of the parental lines should be set forth.
c) Information pertaining to the homozygosity or heterozygosity of the parents should be set forth.
d)  Are there any patent applications or patents in which the parental lines or half-siblings of the instant plant are claimed?  If so, please set forth serial numbers and names of the siblings or parents.

If Applicant views any or all of the above requested information as a Trade Secret, then Applicant should follow the guidance of MPEP § 724.02 when submitting the requested information.  Applicant is advised that should any such information be determined to be material to patentability then it will not be allowed to be expunged from the record.

In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in applicant’s disclosure.  Please indicate where the relevant information can be found.

The fee and certification requirements of 37 CFR § 1.97 are waived for those documents submitted in reply to this requirement.  This waiver extends only to those documents within the scope of this requirement under 37 CFR § 1.105 that are included in the applicant’s first complete communication responding to this requirement.  Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR § 1.105 are subject to the fee and certification requirements of 37 CFR § 1.97 if submitted subsequent to a first Office action on the merits.

7.	This requirement is subject to the provisions of 37 CFR 1.134, 1.135 and 1.136 and has a reply period equal to the Office Action to which it is appended.

8.	The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR § 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cathy K. Worley whose telephone number is (571) 272-8784.  The examiner is on a variable schedule but can normally be reached on M-F 10:00 - 4:00 with additional variable hours before 10:00 and after 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Shubo “Joe” Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/Cathy K. Worley/
Primary Examiner, Art Unit 1662


/SHUBO (JOE) ZHOU/            Supervisory Patent Examiner, Art Units 1661 and 1662